             Case 1:20-cr-00093-LTS Document 19
                                             18 Filed 06/02/20
                                                      06/01/20 Page 1 of 1
                                             U.S. Department of Justice
   [Type text]
                                                                      United States Attorney
                                                                      Southern District of New York
                                                                      The Silvio J. Mollo Building
                                                                      One Saint Andrew’s Plaza
                                                                      New York, New York 10007


                                                                      June 1, 2020

   BY ECF
   The Honorable Taylor A. Swain
   United States District Judge
   Southern District of New York
   500 Pearl Street                                                MEMO ENDORSED
   New York, New York 10007

             Re:      United States v. Michael Ackerman, 20 Cr. 93 (TAS)

   Dear Judge Swain:

           The Government respectfully submits this letter to seek an approximately sixty day
   adjournment of the arraignment and initial conference currently scheduled for 11 a.m. on June 11,
   2020. The parties are discussing a pretrial resolution of this matter and will not be completed with
   those discussions before the conference date.

           As noted in detail in the Government’s prior adjournment request (ECF No. 9), the
   Government also seeks exclusion of time from the speedy trial clock in an abundance of caution,
   though the Government believes that the speedy trial clock has not begun to run in this case,
   because the defendant has yet to appear in this district, and that time is automatically excluded
   from the speedy trial clock to the extent that the defendant is not currently physically capable of
   standing trial. In the alternative, the Government moves with the consent of defense counsel to
   exclude time from the speedy trial clock under 18 U.S.C. § 3161(h)(7)(A) because the ends of
   justice served by such exclusion outweigh the best interest of the public and the defendant in a
   speedy trial. Specifically, the exclusion would allow time for the parties to continue discussing a
   pretrial disposition in this case.
The application is granted. The conference is adjourned to
August 11, 2020 at 11:00 a.m. The Court finds pursuant to             Respectfully submitted,
18 U.S.C. §3161(h)(7)(A) that the ends of justice served by
an exclusion of the time from today’s date through 8/11/20            GEOFFREY S. BERMAN
outweigh the best interests of the public and the defendant           United States Attorney for the
 in a speedy trial for the reasons stated above. Counsel's
                                                                      Southern District of New York
attention is directed to the fact that the undersigned's name is
Laura Taylor Swain. DE#18 resolved.

SO ORDERED.                                                        By: ___/s/______________________
Dated: 6/2/2020                                                        Jessica Greenwood
/s/ Laura Taylor Swain                                                 Assistant United States Attorney
Laura Taylor Swain, USDJ                                               (212) 637-1090
   cc: Jonathan Marvinny, Esq. (by ECF)
